J   -A08016-18


    NON-PRECEDENTIAL DECISION         - SEE SUPERIOR COURT I.O.P 65.37
MARC MATRANGA,                                  IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                  Appellant

          v.


U -HAUL
      COMPANY OF                                No. 1067 EDA 2017
PENNSYLVANIA

               Appeal from the Order Entered February 15, 2017
      In the Court of Common Pleas of Philadelphia County Civil Division at
                      No(s): March Term, 2015, No. 04019

BEFORE:        PANELLA, J., LAZARUS, J., and STRASSBURGER*, J.

DISSENTING MEMORANDUM BY STRASSBURGER, J.: FILED JUNE 22, 2018

        Because I find that there are issues of material fact as to each of   U-


Haul's defenses, I would reverse the trial court's order granting summary

judgment. See Gardner v. MIA Prod. Co.,           A.3d     ,   2018 WL 2423483

(Pa. Super. May 30, 2018). Accordingly, I respectfully dissent.




*Retired Senior Judge assigned to the Superior Court.